Citation Nr: 0903205	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the thoracic spine.

3.  Entitlement to an extraschedular rating for degenerative 
joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran appeared before the Decision Review Officer for a 
hearing in October 2005.  A summary of the hearing has been 
associated with the claims file.

It appears that the veteran's representative has raised 
arguments in his supporting brief regarding the veteran's 
previously denied service connection claim for depression.  
This issue is not before the Board and is REFERRED to the RO 
for further consideration.

The issue of entitlement to an extraschedular rating 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not had moderate or severe limitation of 
motion of the lumbar spine or moderate limitation of motion 
of the thoracic spine at any time throughout the pendency of 
his claims 

2.  The veteran has degenerative arthritis of the thoracic 
spine, established by X-ray findings, which is characterized 
by slight, noncompensable, limitation of motion that has been 
objectively confirmed by the VA examiner.  

3.  The veteran has symptoms such as muscle spasm severe 
enough to result in abnormal, or antalgic movement.

4.  The veteran does not have intervertebral disc syndrome, 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or ankylosis of the spine.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative 
joint disease of the thoracolumbar spine have been met, 
effective September 26, 2003.  38 U.S.C.A.  §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5291, 5010-5292, 5293 (2002), 
Diagnostic Codes 5003, 5010, 5242 (effective September 26, 
2003) (2008).

2.  The criteria for an initial rating greater than 10 
percent prior to September 26, 2003 for degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 5010-5292 (2002).

3.  The criteria for an initial 10 percent rating for 
degenerative joint disease of the thoracic spine prior to 
September 26, 2003 have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5003, 5010-5291, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The veteran seeks an initial rating greater than 10 percent 
for his lumbar spine disability and an initial compensable 
rating for his thoracic spine disability.  The RO rated the 
veteran under Diagnostic Code 5010-5292 for the lumbar 
disability and Diagnostic Code 5010-5291 for the thoracic 
disability.  The hyphenated diagnostic codes in this case 
indicate that traumatic arthritis, under Diagnostic Code 
5010, is the service-connected disorder and that limitation 
of motion of the lumbar spine, under Diagnostic Code 5292, 
and limitation of motion of the thoracic spine, under 
Diagnostic Code 5291, are residual conditions.  

The Board notes that the criteria for rating disabilities of 
the spine were amended since the veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether increased ratings for the veteran's low back and 
thoracic spine disabilities are warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a maximum rating 
of 40 percent was warranted when it was severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5291, slight limitation of the dorsal 
(thoracic) spine warrants a 0 percent rating, moderate 
limitation warrants a 10 percent rating, and severe 
limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a 
(2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised and the diagnostic 
codes were reclassified.  In addition to the 
reclassification, new spine codes, such as Diagnostic Code 
5242, degenerative arthritis of the spine (see also 
diagnostic code 5003), was added and is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  The General Formula provides for 
assignment of a 10 percent rating for flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General 
Formula, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id. at Note (3).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings, is rated under Diagnostic Code 5003, 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

The veteran had a VA examination in January 2006.  The 
examiner did not review the claims file; however, he 
indicated that he reviewed the May 2004 VA examination, which 
included a comprehensive history of the veteran's service and 
post-service injuries to his spine.

The examiner noted that the veteran has not worked since 
September 2003 because of his back pain.  The examiner noted 
that the veteran occasionally has some intermittent 
paresthesias in his legs, but that the pain does not radiate 
down his legs.  

The veteran reported that his back pain in the morning rates 
a pain level of 3 and escalates to an 8 or 10 in the evenings 
after a day of chores.  His pain is primarily in his low back 
and lower thoracic area.  The thoracic pain occasionally 
radiates around the right lower rib cage when he has muscle 
spasms.

The veteran reported suffering incapacitating spells 
approximately once per month, lasting 2 to 3 days.  He 
indicated that he can walk about a mile if he goes slowly.  
He further stated that he does not use assistive devices with 
walking, and that he does not limp or fall.  The veteran 
stated that his activities of daily living are not affected.

On exam, the examiner stated that the veteran has antalgic 
movements with changes of motion as well as moderate 
paravertebral muscle spasm, which is worse on the right and 
relaxes with lateral bending.

The examiner stated that the veteran has normal lordotic 
lumbar curvature and is able to walk on his heels and toes.  
Range of motion testing showed flexion at 90 degrees, 
extension at 30 degrees, lateral flexion at 30 degrees 
bilaterally, and lateral rotation at 45 degrees bilaterally.  
The examiner stated that the ranges of motion are essentially 
within normal limits, but that repetitive motion shows 
weakness and fatigue.  The left Achilles reflex was absent.  
The Lasegue's sign was 0 to 60 degrees bilaterally.  

No peripheral muscle weakness or peripheral nerve deficits 
were found.  The diagnosis was degenerative joint disease of 
the thoracic and lumbosacral spine.

The veteran had another VA examination in May 2004.  The 
examiner reviewed the veteran's claims file and gave a 
summary of the veteran's service and post-service spine 
injuries.

The veteran reported pain in the right thoracic spine area, 
which occasionally radiated to the front of his chest, 
difficulty breathing and lower back pain.  He described the 
pain as a grabbing pain that gradually increased with 
movement.  The veteran stated that the pain intensity varies 
and has been a constant since May 2003.

The veteran stated that flare-ups occur when performing tasks 
such as vacuuming, changing spark plugs for the car, and 
washing dishes.  In the week prior to the exam, the veteran 
had three flare-ups that lasted three to four hours and rated 
a 7/10 to 8/10 on a pain scale.  The veteran stated he takes 
pain medication and rests with flare-ups.

It was noted that the veteran uses a TENS unit, but that he 
does not require assistive devices to ambulate.  The veteran 
did not complain of weakness or numbness in the lower 
extremities.  The veteran stated that the pain does not 
interfere with walking or activities of daily living, but 
that it affects his recreational activities, such as hunting 
and fishing.  

The examiner took x-rays of the veteran's thoracolumbar 
spine, which showed degenerative endplate changes most 
prominently at T2, with no significant disc bulge or canal 
impingement.  The thoracic spine x-rays showed degenerative 
change throughout the lower aspect of the thoracic spine.

On exam, the veteran's gait was normal and his pain was 
reported at 7/10.  He exhibited tenderness over the thoracic 
spine area.  The lumbar spine was not tender.  No paraspinal 
muscle spasm was present.  The range of motion testing of the 
thoracolumbar spine showed flexion to 90 degrees, with pain; 
extension to 15 degrees, with pain; lateral flexion to 25 
degrees, with pain; and lateral rotation to 45 degrees with 
pain.

The assessment was chronic right thoracic pain and low back 
pain due to degenerative joint disease of the thoracic spin 
and lumbosacral spine.

Private treatment records from Cookeville Medical Center show 
that in August 2003 the veteran was taken to the emergency 
room for his back pain and was prescribed two days of bedrest 
for a repetitive back injury.  

Also of record is a copy of a certificate sent to the 
Department of Labor and Workforce Development from VA 
indicating that the veteran could not return to work as he 
was unable to do manual labor with his upper extremities or 
back due to his recurrent, chronic upper-mid back pain.  This 
certificate was completed by a VA clinic in September 2003 
and corroborated by the clinic's treatment records.  In 
addition, a letter from the VA clinic, dated November 2003, 
indicates that the veteran had a work excuse for August 14 
thru September 1, 2003 due to his back pain and muscle 
strain.

Under the old criteria, Diagnostic Code 5292, limitation of 
motion of the lumbar spine, the veteran must have moderate 
limitation of motion for a 20 percent rating.  For a 
compensable rating under the old criteria for the thoracic 
spine, Diagnostic Code 5291, the veteran must have moderate 
limitation of motion of the dorsal or thoracic spine.  38 
C.F.R. § 4.71a (2002).  

At most, the Board finds that the veteran has slight 
limitation of motion of the lumbar and thoracic spine.  In 
January 2006, the veteran's range of motion testing resulted 
in flexion at 90 degrees, extension at 30 degrees, lateral 
flexion at 30 degrees bilaterally, and lateral rotation at 45 
degrees bilaterally.  Repetitive motion showed weakness and 
fatigue.  The May 2004 VA examination showed flexion to 90 
degrees, with pain; extension to 15 degrees, with pain; 
lateral flexion to 25 degrees, with pain; and lateral 
rotation to 45 degrees with pain.  No additional loss of 
motion, fatigue was noted.  Therefore, an increased rating is 
not warranted for either disability under Diagnostic Codes 
5291 and 5292.

The Board has considered Diagnostic Code 5010, arthritis due 
to trauma substantiated by x-ray findings, which is rated 
under Diagnostic Code 5003, degenerative arthritis.  In this 
case, the thoracic vertebrae and lumbar vertebrae qualify as 
separate groups of minor joints.  38 C.F.R. § 4.45(f).  

As noted above, the lumbar spine has a compensable rating 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  Therefore, a higher rating is not warranted 
under Diagnostic Code 5010.  The thoracic spine has slight 
limitation of motion that has been objectively confirmed by 
the VA examiner; however, slight limitation is noncompensable 
under Diagnostic Code 5291, limitation of motion of the 
thoracic spine.  Accordingly, a 10 percent rating for 
degenerative joint disease of the thoracic spine is warranted 
under Diagnostic Code 5010.

The Board has considered the new criteria, Diagnostic Code 
5242 (effective September 26, 2003), and notes that the 
General Formula treats the thoracic and lumbar spine as one, 
the thoracolumbar spine; therefore, the segments of the spine 
are evaluated together as the resulting disability is the 
same.  

Under the General Formula, for a 20 percent rating the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Here, the evidence shows that the veteran's ranges 
of motion are far greater than the limitations required for 
an increased rating.  Both VA examinations show forward 
flexion at 90 degrees and combined range of motion greater 
than 120 degrees.  However, the January 2006 VA examiner 
stated that the veteran exhibits weakness and fatigue with 
repetitive motion and that he has antalgic movements with 
changes of position, and moderate paravertebral muscle spasm.  

Accordingly, the Board finds that the veteran's disability 
picture more closely approximates a 20 percent rating as the 
evidence shows antalgic movements and muscle spasms, as well 
as his fatigue and weakness with repetitive movement.  The 
increased rating of 20 percent is effective from September 
26, 2003, the date Diagnostic Code 5242 became effective.

A higher rating is not warranted under the General Formula at 
this time as the evidence fails to show forward flexion of 
the thoracolumbar spine 30 degrees or less or ankylosis of 
the spine.

The Board has considered other diagnostic codes, including 
Diagnostic Code 5003, degenerative arthritis, and Diagnostic 
Code 5010, arthritis due to trauma substantiated by x-ray 
findings, which is coincidentally rated using Diagnostic Code 
5003 criteria.  38 C.F.R. § 4.45(f).  Unfortunately, 
Diagnostic Code 5003 and consequently Diagnostic Code 5010, 
fail to provide for a rating in excess of 20 percent.  

The new criteria for intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), and the old 
criteria for IVDS under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2003) are inapplicable 
to the veteran's claims as the evidence fails to show a 
diagnosis of IVDS.  However, the Board notes that while the 
veteran claims to have had multiple incapacitating episodes 
and anticipates additional ones, the evidence fails to show 
that his past episodes lasted at least four weeks and 
consisted of periods of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treated by a physician.  
Therefore, even if the criteria for IVDS applied to the 
veteran's claims, a rating greater than 20 percent is not 
warranted.

In addition to the criteria discussed above, the Board must 
also consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The VA examinations show that the 
veteran has range of motion far greater than is required for 
an increased rating; however, the veteran reported functional 
loss due to pain and his VA examination diagnosed pain on 
movement, functional loss due to pain, weakness, and fatigue.  
However, the Board has already considered the DeLuca criteria 
and, giving the veteran the benefit of the doubt, has granted 
a 20 percent rating for his spine disability.

In sum, the preponderance of the evidence favors a 10 percent 
initial rating for the veteran's degenerative joint disease 
of the thoracic spine prior to September 26, 2003, and an 
increase to 20 percent for degenerative joint disease of the 
thoracolumbar spine as of September 26, 2003.  An initial 
rating in excess of 10 percent for degenerative joint disease 
of the lumbar spine, prior to September 26, 2003, is not 
warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each element 
of the claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records, VA exams, service medical records, private medical 
records, and Social Security Administration records.

The veteran was afforded VA medical examinations in January 
2006 and May 2004.  The Board notes that the examiner did not 
review the claims file prior to the January 2006 exam.  In 
this regard, the Board has considered the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), wherein the Court held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  However, the Court has never held that in every case an 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  In Snuffer, the Court affirmed the 
Board's denial of a claim for a compensable rating for post-
operative hernia residuals, even though the Board relied on 
the opinion of a VA examiner who did not review the 
appellant's claims file.  That examiner had noted the 
presence of a faint surgical scar, but found no evidence of 
recurrence of the appellant's hernia on physical examination.  
The Court concluded that the Board had not erred in relying 
on this opinion because there was no medical evidence in the 
record otherwise suggesting that the criteria for a 
compensable rating had been met, and a review of that file 
would not have changed the objective findings noted in the 
examination.

In this case, the VA examiner obtained a history from the May 
2004 VA examination, which detailed the veteran's service and 
post service injuries, and the examiner undertook a physical 
examination and appropriate diagnostic studies.  Thus, the 
Board finds that this VA examination is adequate and that 
another VA examination is not necessary.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the lumbar spine is denied.

An initial 10 percent rating for degenerative joint disease 
of the thoracic spine is granted until September 26, 2003

A 20 percent rating for degenerative joint disease of the 
thoracolumbar spine is granted as of September 26, 2003.


REMAND

The veteran asserts that his service-connected spine 
disability affects his ability to work and that he should be 
granted a higher disability rating.  The record indicates 
that the veteran has been unable to work since March 2002.

The evidence shows that the veteran was hospitalized in 
August 2003 and prescribed bedrest for his back disability.

In September 2003, VA submitted a certificate to the 
Department of Labor and Workforce Development indicating that 
the veteran could not return to work as he was unable to do 
manual labor with his upper extremities or back due to his 
recurrent, chronic upper-mid back pain.  VA treatment records 
corroborate the information provided in the certificate.  In 
addition, a letter from the VA clinic, dated November 2003, 
indicates that the veteran had a work excuse for August 14 
thru September 1, 2003 due to his back pain and muscle 
strain.

During the May 2004 VA examination, the veteran reported pain 
in the right thoracic spine area, which occasionally radiated 
to the front of his chest, difficulty breathing and lower 
back pain.  He described the pain as a grabbing pain that 
gradually increased with movement.  The veteran stated that 
the pain intensity varies, but the constant pain generally 
ranges from 4 to 6 out of 10. 

The veteran reported sharp pain in the lumbar area when 
standing.  The veteran stated that flare-ups occur when 
performing tasks such as vacuuming, changing spark plugs for 
the car, and washing dishes.  In the week prior to the exam, 
the veteran had three flare-ups that lasted three to four 
hours and rated a 7/10 to 8/10 on a pain scale.  

The veteran had a VA examination in January 2006.  The 
examiner noted that the veteran has not worked since 
September 2003 because of his back pain.  The examiner noted 
that the veteran occasionally has some intermittent 
paresthesias in his legs, but that the pain does not radiate 
down his legs.  

The veteran reported that his back pain in the morning rates 
a pain level of 3 and escalates to an 8 or 10 in the evenings 
after a day of chores.  His pain is primarily in his low back 
and lower thoracic area.  The thoracic pain occasionally 
radiates around the right lower rib cage when he has muscle 
spasms.

The veteran reported suffering incapacitating spells 
approximately once per month, lasting 2 to 3 days.  He 
indicated that he can walk about a mile if he goes slowly.  

On exam, the examiner stated that the veteran has antalgic 
movements with changes of motion as well as moderate 
paravertebral muscle spasm, which is worse on the right and 
relaxes with lateral bending.

Also of record is an October 2006 Medical Source Statement of 
Ability to do Work-Related Activities (Physical), completed 
by VA medical providers.  The statement indicates that the 
veteran can lift only 20 pounds, stand or walk less than 2 
hours in an 8 hour workday, and sit for 4 hours of a normal 
workday.  In addition, the veteran would have to alternate 
sitting and standing to alleviate pain or discomfort and take 
unscheduled breaks every hour.  It noted that the veteran's 
ability to push and pull was limited to a moderate degree in 
the upper and lower extremities.  The statement also noted 
that the veteran's ability to kneel, crouch and crawl was 
affected by his spine disability and that he could perform 
the actions rarely up to one-third of an 8 hour workday.  The 
statement indicated that the veteran would likely miss work 4 
times per month as a result of his spine disability.  
Finally, it was noted that the veteran should avoid even 
moderate exposure to extreme heat and cold, humidity, 
wetness, hazards (machinery, heights...) and vibration as a 
result of his spine disability.

In addition, the veteran's notice of disagreement is of 
record, which states that he has been unable to work because 
of his spine disability and that he was denied employment due 
to his condition.  A separation notice from his previous 
employer indicates that the veteran lost his job in September 
2003 due to excessive absenteeism. 

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as "marked" 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, the Board finds that a remand is required to 
permit the appropriate officials to consider the veteran's 
claims on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the veteran's 
increased rating claims for a lumbar and 
thoracic spine disability to the Director 
of the Compensation and Pension Service 
for consideration of the claim on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).

2. Thereafter, if the claims remain 
denied, the RO shall send the veteran and 
his representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial.  
The case should thereafter be returned to 
the board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


